Cite as 2014 Ark. App. 304

                ARKANSAS COURT OF APPEALS
                                      DIVISION II
                                     No. CV-13-1108

DENISE MOORE                                      Opinion Delivered May 14, 2014
                               APPELLANT
                                                  APPEAL FROM THE ARKANSAS
V.                                                WORKERS’ COMPENSATION
                                                  COMMISSION
                                                  [NO. G203658]
NORTH HILLS LIFE CARE & REHAB
AND CANNON COCHRAN
MANAGEMENT SERVICES, INC.
                     APPELLEES                    AFFIRMED



                               RITA W. GRUBER, Judge

       Denise Moore appeals a September 19, 2013 decision of the Arkansas Workers’

Compensation Commission denying her claim that she sustained a compensable injury to her

back in an alleged incident of March 11, 2012, while working as a CNA and helping co-

workers lift a heavy patient. The evidence before the Commission included Ms. Moore’s

medical records, her testimony, and the testimony of her employer’s personnel director. The

Commission’s written decision, adopting and affirming the opinion of the administrative law

judge, included the following evaluation of evidence:

       The claimant is able to prove . . . objective medical findings from an MRI of the
       lumbar spine that was performed on March 27, 2012. However, the claimant must
       also prove a causal connection between the alleged incident and those objective
       medical findings.
               After review of the medical records in this matter and the claimant’s testimony,
       I find that the claimant is not credible in her account of an injury occurring on March
       11, 2012. The claimant did not report this injury until April 30, 2012, to her
       employer. Prior to reporting the injury, the claimant took off work under the Family
       Medical Leave Act. It was the claimant’s testimony that she did not report this injury
                                 Cite as 2014 Ark. App. 304

       because she thought she was going to get better. Obviously, whatever difficulties the
       claimant was having were severe enough to [invoke] her rights under the Family
       Medical Leave Act. It is not reasonable that she would not report this as a work place
       injury had that occurred.

       Ms. Moore raises one point on appeal, contending that substantial evidence supports

her claim that she sustained a compensable injury on March 11, 2012. Appellant’s counsel

misstates the substantial-evidence standard of review for a case such as this. Once again, we

remind her that our role is limited to determining whether substantial evidence supports the

Commission’s denial of the claim. Jordan v. Home Depot, Inc., 2013 Ark. App. 572, at 2 n.1,

___ S.W.3d ___, ___; Gibson v. Wal-Mart Assoc., Inc., 2012 Ark. App. 560, at 3; see also

Sanchez v. Pork Grp., Inc., 2012 Ark. App. 570, at 1–2; Woodmancy v. Framco, Inc., 2011 Ark.

App. 785, at 4, 387 S.W.3d 286, 289.

       Because the only issue on appeal is the sufficiency of the evidence and because the

opinion of the Commission thoroughly explains its decision, we affirm by memorandum

opinion pursuant to sections (a) and (b) of In re Memorandum Opinions, 16 Ark. App. 301, 700
S.W.2d 63 (1985).

       Affirmed.

       PITTMAN and HARRISON, JJ., agree.

       Tolley & Brooks, P.A., by: Evelyn E. Brooks, for appellant.

       Michael E. Ryburn, for appellees.




                                              2